United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
                                                                               November 14, 2003
                    IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT
                                                                            Charles R. Fulbruge III
                                                                                    Clerk
                               __________________________

                                       No. 02-21280

                               __________________________


UNITED MEDIA CORP.,
                                                  Plaintiff -Counter Defendant - Appellee,

versus

INTELLISOURCE GROUP INC., formerly known as OSG Inc.;
INTELLISOURCE INC.,

                                             Defendants -Counter Claimants- Appellants.

                 ___________________________________________________

                       Appeal from the United States District Court
                            For the Southern District of Texas
                                     (No. H-99-1969)
                 ___________________________________________________


Before SMITH, BARKSDALE, and CLEMENT, Circuit Judges.
                *
PER CURIAM:

         Defendants-Appellants appeal the judgment reached after a three-day bench trial

that they breached the Memorandum of Understanding signed with Plaintiff-Appellee,

and that Plaintiff-Appellee was entitled to $2,120,999.42. Essentially for the reasons stated


         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
by the magistrate judge in her memorandum opinion of October 3, 2002, we AFFIRM.




                                        2